JBy the Court :
The judgment in this case is affirmed — the court holding that while the question asked the witness Anderson as to whether or not he was drunk, was proper cross-examination ; yet, there was no reversabl.e error, as he was permitted to answer the question in effect at another time.
The objectionable remarks of the attorney for the prosecution to the jury are not saved by the record so as to be reviewed by this court.
All concur, except Templeton, J., not sitting, and Croeoot, J., not voting.